DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.       In response to the Office action dated on 09/03/2020 the Amendment received on 12/03/2020.
          Claims 1, 9, 10, 12, 13, 15, 16, 17 have been amended.
          Claims 3, 7 and 8 have been canceled.
          Claims 22-24 have been newly added.
          Claims 1, 2, 4-6 and 9-24 are currently pending in this application.

Response to Arguments

3.       Applicant’s arguments, see pages 10-13, filed 12/03/2020, with respect to claims 1-24, the rejections and objections provided in the previous Office action have been fully considered and are persuasive.  Therefore, all the previous rejections and objections have been withdrawn.  However, the independent claims 1 and 16 have been substantially amended by adding a completely new limitation claiming “monitor the patient for a loss of breath hold”.
Yan et al. (US PAP2015/0126796 A1) and Ahn (US Patent 8,002,465 B2) explicitly teaching and/or make obvious to “monitor the patient for a loss of breath hold” in order to adjust or abort delivering the X-ray radiation treatment.
 
Claim Rejections - 35 USC § 103

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claims 1, 2, 4-6, 9 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Star-Lack et al. (US PAP 2010/0183118 A1) in view of Yan et al. (US PAP2015/0126796 A1) and Ahn (US Patent 8,002,465 B2).
         With respect to claim 1, Star-Lack et al. teach a radiation treatment system (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14) comprising: 
 a gantry (110) that is rotatably coupled to a drive stand and is configured to rotate about a bore of the radiation treatment system (see paragraph 0021; Fig. 1); a treatment-delivering X-ray 
    PNG
    media_image1.png
    714
    519
    media_image1.png
    Greyscale
receive a set of X-ray projection images from the X-ray imager in response to the X-rays being directed toward the X-ray imager, wherein the set of X-ray projection images are generated via a digital tomosynthesis process (see paragraphs 23, 32; claim 1); determine a current location of the target volume based on the set of X-ray projection images (see claim 1); and in response to a determination that the current location of the target volume is less than a threshold distance from a planned treatment location (see paragraph 0045), while causing the gantry to continue to rotate to the second treatment delivery position: initiate delivery of a treatment beam of the treatment-delivering X-ray source to the target volume (see paragraphs 0045 and 0047); and continue to cause the gantry to rotate in the first direction from the second treatment delivery position to a third treatment delivery position (see paragraph 0025).
            Star-Lack et al. fails to explicitly teach monitor the patient for a loss of the breath hold.
            Yan et al. teach an X-ray radiation treatment method/apparatus (see abstract; Figs. 1-5)

    PNG
    media_image2.png
    528
    773
    media_image2.png
    Greyscale
and explicitly teach to monitor the patient for a loss of breath hold in order to adjust or abort delivering the X-ray radiation treatment (see paragraphs 0077-0079).
            Another relevant prior art, Ahn teaches an X-ray radiation treatment method/apparatus (see abstract; Fig. 6B) and explicitly teach to monitor the patient for a loss of breath hold in order to adjust or abort delivering the X-ray radiation treatment (see column 22, lines 1 - column 23, lines 23).
            Star-Lack et al., Yan et al. and Ahn disclose similar methods/apparatuses for X-ray radiation treatment.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to monitor the patient for a loss of breath hold as suggested by Yan et al. and Ahn in the system of Stack-Lack et al., since such a modification would provide user with the capabilities to modify delivering the X-ray radiation treatment to the desirable breathing cycle. 
         
           With respect to claim 15, Star-Lack et al. teach a radiation treatment system comprising (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14): a gantry (110) that is rotatably coupled to a drive stand and is configured to rotate about a bore of the radiation treatment system; a treatment-delivering X-ray source (102) mounted on the gantry (110) and configured to direct treatment X-rays to a target volume of a patient disposed in the bore; an imaging X-ray source (108) mounted on the gantry; an X-ray imager (106, 114) mounted on the gantry; and a processor (116) configured to: while causing the gantry to rotate in a first direction from a first treatment delivery position to a second treatment delivery position (paragraph 0025), cause the imaging X-ray source to direct X-rays through the target volume and toward the X-ray imager, receive a set of X-ray projection images from the X-ray imager in response to the X-rays being directed toward the X-ray imager, and cause a treatment-delivering X-ray source to direct a treatment beam to the target volume; based on the initial set of X-ray projection images (paragraphs 0023, 0025 and 0026), generate image data for a digital volume that includes the target volume; and after generating the image data for the digital volume, determining a current location of the target volume based on the image data for the digital volume see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14).
            Star-Lack et al. fails to explicitly teach monitor the patient for a loss of the breath hold.
            Yan et al. teach an X-ray radiation treatment method/apparatus (see abstract; Figs. 1-5) and explicitly teach to monitor the patient for a loss of breath hold in order to adjust or abort delivering the X-ray radiation treatment (see paragraphs 0077-0079).
            Another relevant prior art, Ahn teaches an X-ray radiation treatment method/apparatus (see abstract; Fig. 6B) and explicitly teach to monitor the patient for a loss of breath hold in order to adjust or abort delivering the X-ray radiation treatment (see column 22, lines 1 - column 23, lines 23).
            Star-Lack et al., Yan et al. and Ahn disclose similar methods/apparatuses for X-ray radiation treatment.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to monitor the patient for a loss of breath hold as suggested by Yan et al. and Ahn in the system of Stack-Lack et al., since such a modification would provide user with the capabilities to modify delivering the X-ray radiation treatment according to the desirable breathing cycle. 

           With respect to claim 16, Star-Lack et al. teach a computer-implemented method of radiation therapy, the method comprising (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14): while causing a gantry (110) of a radiation therapy system to rotate continuously in a first direction through a treatment arc from a first treatment delivery position to a second treatment delivery position, causing an imaging X-ray source (108) mounted on the gantry to direct X-rays through a target volume of a patient and receiving a set of X-ray projection images from an X-ray imager mounted on the gantry (110), wherein the set of X-ray projection images are generated via a digital tomosynthesis process (see paragraph 0023, 0032; claim 1); determining a current location of the target volume based on the set of X-ray projection images; and while causing the gantry to continue to rotate to the second treatment delivery position: initiating delivery of a treatment beam of a treatment-delivering X-ray source mounted on the gantry to the target volume (see paragraph 0025); and continuing to cause the gantry to rotate in the first direction from the second treatment delivery position (see paragraph 0025) to a third treatment delivery position (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14).
            Star-Lack et al. fails to explicitly teach monitor the patient for a loss of the breath hold.
            Yan et al. teach an X-ray radiation treatment method/apparatus (see abstract; Figs. 1-5) and explicitly teach to monitor the patient for a loss of breath hold in order to adjust or abort delivering the X-ray radiation treatment (see paragraphs 0077-0079).
            Another relevant prior art, Ahn teaches an X-ray radiation treatment method/apparatus (see abstract; Fig. 6B) and explicitly teach to monitor the patient for a loss of breath hold in order to adjust or abort delivering the X-ray radiation treatment (see column 22, lines 1 - column 23, lines 23).
            Star-Lack et al., Yan et al. and Ahn disclose similar methods/apparatuses for X-ray radiation treatment.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to monitor the patient for a loss of breath hold as suggested by Yan et al. and Ahn in the method of Stack-Lack et al., since such a modification would provide user with the capabilities to modify delivering the X-ray radiation treatment to the desirable breathing cycle. 

           It would have been obvious to treat Star-Lack et al. and Ling et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems. The Examiner’s conclusion that claims 9 and 11-14 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

            With respect to claim 2, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the radiation treatment system of claim 1 (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14), wherein the processor is further configured to, while causing the gantry to rotate in the first direction from a first imaging position to a second imaging position as part of performing the rotation: cause the imaging X-ray source to direct X-rays through the target volume; receive an initial set of X-ray projection images from the X-ray imager, wherein the initial set of X-ray projection images are generated via a cone-beam computed tomography process; and determine an initial location of the target volume based on the initial set of X-ray projection images (see paragraphs 0024 and 0038).
            With respect to claim 4, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the radiation treatment system of claim 2 (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14), wherein when rotating in the first direction, the gantry passes through the second imaging position prior to passing through the first treatment delivery position (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14). 
    PNG
    media_image3.png
    744
    549
    media_image3.png
    Greyscale

           With respect to claim 5, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the radiation treatment system of claim 2 (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14), wherein the processor is further configured to: based on the initial location of the target volume, determine that the initial location of the target volume is less than the threshold distance from the planned treatment location; and in response, upon rotating the gantry to the first treatment delivery position, initiate delivery of the treatment beam to the target volume with the treatment-delivering X-ray source while causing the gantry to rotate in the first direction from the first treatment delivery position to the second treatment delivery position (see paragraph 0047).
           With respect to claim 6, Star-Lack et al. teach as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) the radiation treatment system of claim 5 (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14), wherein determining the current location of the target volume based on the set of X-ray projection images comprises: based on the initial set of X-ray projection images, generating image data for a digital volume that includes the target volume; updating the image data for the digital volume based on the set of X-ray projection images generated via the digital tomosynthesis process; and after updating the image data for the digital volume, determining the current location of the target volume based on the image data for the digital volume (see paragraph 0047).
          With respect to claim 10, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the radiation treatment system of claim 1 (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14), wherein the imaging X-ray source and the X-ray imager are operable to be positioned on the gantry in a full-fan configuration (see Fig. 1).
            With respect to claim 17, Star-Lack et al.  as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the computer-implemented method of claim 16 (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14), further comprising, while causing the gantry of the radiation therapy system to rotate in the first direction from a first imaging position to a second imaging position as part of performing the rotation: causing the imaging X-ray source to direct X-rays through the target volume; receive an initial set of X-ray projection images from the X-ray imager, wherein the initial set of X-ray projection images are generated via a cone-beam computed tomography process (see paragraphs 0024 and 0038); and determining an initial location of the target volume based on the initial set of X-ray projection images (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14).
             With respect to claim 18, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the computer-implemented method of claim 16, wherein when rotating in the first direction, the gantry passes through the second imaging position prior to passing through the first treatment delivery position (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14).
            With respect to claim 19, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the computer-implemented method of claim 16 (see abstract; Figs. 1-3; paragraphs 0018-0033, 0038, 0041, 0045 and 0047; claims 1 and 14), further comprising: based on the initial location of the target volume, determining that the initial location of the target volume is less than the threshold distance from the planned treatment location; and in response, upon rotating the gantry to the first treatment delivery position, initiating delivery of the treatment beam to the target volume with the treatment-delivering X-ray source while causing the gantry to rotate in the first direction from the first treatment delivery position to the second treatment delivery position (see paragraph 0047).
            With respect to claim 20, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the computer-implemented method of claim 19 (see paragraph 0047), wherein determining the current location of the target volume based on the set of X-ray projection images comprises: based on the initial set of X-ray projection images, generating image data for a digital volume that includes the target volume; updating the image data for the digital volume based on the set of X-ray projection images generated via the digital tomosynthesis process; and after updating the image data for the digital volume, determining the current location of the target volume based on the image data for the digital volume (see paragraph 0047).
           With respect to claim 21, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the computer-implemented method of claim 16 (see paragraph 0047), wherein initiating delivery of the treatment beam to the target volume is performed in response to a determination that the current location of the target volume is less than a threshold distance from a planned treatment location (see paragraph 0047).
          With respect to claim 22, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the radiation treatment system of claim 1 but fails to explicitly mention that the processor is further configured to, in response to determining that the patient has lost breath hold, prevent delivery of the treatment beam to the target volume while causing the gantry to continue to rotate to the second treatment delivery position. 
          Starck-Lack et al. clearly teach the radiations treatment system capabilities to adjust in real-time during treatment gantry speed, delivery dose, gantry angels and/or other treatment parameters (see Figs. 3 and 6; paragraphs 0028-0030, 0043 and 0047). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in response to determining that the patient has lost breath hold, prevent delivery of the treatment beam to the target volume while causing the gantry to continue to rotate to the second treatment delivery position in the method/apparatus of Stack-Lack et al. as modified by Yan et al. and Ahn, since such a modification would provide user with the capabilities, without producing any new and unexpected results, to modify delivering the X-ray radiation treatment to the desirable breathing cycle. 
            With respect to claim 23, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the radiation treatment system of claim 1 but fails to explicitly mention that the processor is further configured to, in response to determining that the patient has lost breath hold: store a gantry angle at which the patient has lost breath hold; end the first treatment arc; and perform a second treatment arc that begins at the gantry angle and completes the first treatment arc.
          Starck-Lack et al. clearly teach the radiations treatment system capabilities to adjust in real-time during treatment gantry speed, delivery dose, gantry angels and/or other treatment parameters (see Figs. 3 and 6; paragraphs 0028-0030, 0043 and 0047). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains in response to determining that the patient has lost breath hold: store a gantry angle at which the patient has lost breath hold; end the first treatment arc; and perform a second treatment arc that begins at the gantry angle and completes the first treatment arc in the method/apparatus of Stack-Lack et al. as modified by Yan et al. and Ahn, since such a modification would provide user with the capabilities, without producing any new and unexpected results, to modify delivering the X-ray radiation treatment to the desirable breathing cycle. 


7.         Claims 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Star-Lack et al. (US PAP 2010/0183118 A1) in view of  Yan et al. (US PAP2015/0126796 A1) and Ahn (US Patent 8,002,465 B2) as applied to claims 1 and 10 above, and further in view of Ling et al. (US PAP 2012/0230464 A1).
            With respect to claims 9 and 11-14, Star-Lack et al. as modified by Yan et al. (see paragraphs 0077-0079) and Ahn (see column 22, lines 1 - column 23, lines 23) teach the radiation treatment system of claims 1 and 10 but fail to explicitly mention that: 
         the imaging X-ray source and the X-ray imager are operable to be positioned on the gantry in a half-fan configuration (claim 9); 
         the imaging X-ray source and the X-ray imager are configured to be adjustable from the full-fan configuration to a half-fan configuration (claim 11);
        the X-ray imager is movably mounted on the gantry and are operable to be moved from a full-fan position to a half-fan position (claim 12);
            the second imaging X-ray source is movably mounted on the gantry and can be moved from a full-fan position to a half-fan position (claim 13);
            or the second imaging X-ray source includes a collimator configured to change between a half-fan position and a full-fan position (claim 14).
            Ling et al. discloses (see abstract; Figs. 1-6; paragraphs 0015, 0031, 0032, 0047, 0049, 0050, 0062 and 0064) a multi-source system/method for radiotherapy and imaging which explicitly teaches the arrangement wherein: the imaging X-ray source and the X-ray imager can be positioned on the gantry in a half-fan configuration; the imaging X-ray source and the X-ray imager are configured to be adjustable from the full-fan configuration to a half-fan configuration;         the X-ray imager is movably mounted on the gantry and can be moved from a full-fan position to a half-fan position; the second imaging X-ray source is movably mounted on the gantry and can be moved from a full-fan position to a half-fan position; or the second imaging X-ray source includes a collimator configured to change between a half-fan position and a full-fan position (see abstract; Figs. 1-6; paragraphs 0015, 0031, 0032, 0047, 0049, 0050, 0062 and 0064) providing user with the capabilities to control and automatically adjust system operation corresponding to the size, shape and location of a targeted region while facilitating both treating and imaging of the region of the patient (see paragraph 0006).
           Star-Lack et al., Yan et al., Ahn and Ling et al. disclose similar methods/apparatuses for X-ray radiation treatment.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the arrangement wherein: the imaging X-ray source and the X-ray imager are operable to be positioned on the gantry in a half-fan configuration; the imaging X-ray source and the X-ray imager are configured to be adjustable from the full-fan configuration to a half-fan configuration; the X-ray imager is movably mounted on the gantry and are operable to be moved from a full-fan position to a half-fan position; the second imaging X-ray source is movably mounted on the gantry and are operable to be moved from a full-fan position to a half-fan position; or the second imaging X-ray source includes a collimator configured to change between a half-fan position and a full-fan position as suggested by Ling et al. in the method/apparatus of Star-Lack et al. as modified by Yan et al. and Ahn, since such a modification would provide user with the capabilities to providing user with the capabilities to control and automatically adjust system operation corresponding to the size, shape and location of a targeted region while facilitating both treating and imaging of the region of the patient.

           It would have been obvious to treat Star-Lack et al., Yan et al., Ahn and Ling et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 9 and 11-14 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Allowable Subject Matter

8.          Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.          The following is a statement of reasons for the indication of allowable subject matter:          
             With respect to claim 24, the most relevant prior art, Star-Lack et al. (US PAP 2010/0183118 A1) in view of Yan et al. (US PAP2015/0126796 A1) and Ahn (US Patent 8,002,465 B2), teach the radiation treatment system of claim 23 but fail to explicitly teach or make obvious that the processor is further configured to perform the second treatment arc by: while causing the gantry to rotate in the first direction to the gantry angle, determining that the current location of the target volume is less than a threshold distance from a planned treatment location; and in response, initiating delivery of the treatment beam to the target volume while causing the gantry to continue to rotate in the first direction as claimed in combination with all of the remaining limitations of the base claim and any intervening claims.

Conclusion

10.          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhang et al. (US Patent 7,778,691 B2) teach an X-ray radiation treatment method/apparatus (see abstract; Figs. 1-20) and explicitly teach to monitor the patient for a loss of breath hold in order to adjust or abort delivering the X-ray radiation treatment (see column 3m lines 1-9; column 5, lines 7-15 and column 6, lines 39-52).
11.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./ February 18, 2021